DETAILED ACTION
In response to communications filed 09/14/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because block 130 of Figure 1 should be amended to recite “authentication [[commend]]command.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 (line 17) and Claim 8 (line 20) similarly recite “a BO timer is provided by the network.”  Examiner notes it is unclear whether the BO timer is in reference to the new BO timer or the previously running BO timer.  For the sake of compact prosecution, Examiner assumes the BO timer refers to the new BO timer however requests clarification or amendments to overcome the current rejection.  Claims 2-7 and 9-14 are also rejected based on their dependency of rejected claims 1 and 8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Catovic et al. (US 2021/0274570 A1) in view of Kim (US 2020/0015311 A1) hereinafter “Catovic” and “Kim” respectively.

Regarding Claim 1, Catovic teaches A method (Catovic: paragraph 0080 & Fig. 4, perform communication based on back-off timer), comprising:
receiving a 5G session management (5GSM) message (Catovic: paragraph 0090 & Fig. 4, data session release command or data session modification rejection message; see also paragraph 0115 & Fig. 6, 5GSM message) by a user equipment (UE) (Catovic: paragraphs 0080-0081 & Fig. 4, user equipment (UE)) in a mobile communication network (Catovic: paragraph 0080 & Fig. 4, wireless communication system), wherein the UE is registered to a public land mobile network (PLMN) (Catovic: paragraph 0117, UE registered to PLMN);
determining whether a backoff (BO) timer is running (Catovic: paragraphs 0102-0103, check indicating that the back-off timer is running), wherein the running BO timer is applied for all PLMN or applied for the registered PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs);
wherein the 5GSM message belongs to one of a PDU session release command without a backoff timer, a PDU session release command with a 5G session management (5GSM) cause #39, a PDU session modification command, a PDU session authentication command, and a 5GSM message with a 5GSM congestion control backoff timer value (Catovic: paragraphs 0090-0093, 0105 & Fig. 4, data session release command and/or the data session modification rejection message including cause value and/or back-off timer value); and
starting a new BO timer (Catovic: paragraph 0094 & Fig. 4, block 456, initializing (new) value to back-off timer value and/or UE may reset a value of the back-off time) in accordance with the 5GSM message where a BO timer is provided by the network (Catovic: paragraph 0138 initialize the value of the back-off timer  based on the back-off timer value provided by release command or rejection message)).
Although Catovic teaches starting a new BO timer after receiving the data session release command and/or the data session modification rejection message, Catovic fails to explicitly teach stopping the running BO timer in response to the 5GSM message.  However, Kim from an analogous art teaches similarly a UE may stop an existing backoff when receiving a PDN connectivity reject message (Kim: paragraphs 0370 & 0429).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catovic to include stopping a running BO timer as taught by Kim for further management and congestion control when the network rejects a session request.  

Regarding Claim 2, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the 5GSM message comprises a 5GSM congestion re-attempt indicator (Catovic: paragraph 0175 & Table 10, PDU session modification rejection message including Re-attempt indicator).

Regarding Claim 3, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the 5GSM congestion re-attempt indicator indicates that the new BO timer is applied to all PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Regarding Claim 4. The method of claim 2, wherein the 5GSM congestion re-attempt indicator indicates that the new BO timer is applied to the registered PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Regarding Claim 5, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the running BO timer and the new BO timer are associated with a Single-Network Slice Selection Assistance Information (S-NSSAI), or associated with the same S-NSSAI and data network name (DNN) combination (Catovic: paragraph 0085, data session establishment request  may include a first single network slice selection assistance information (S-NSSAI)  indicating the requested network slice).

Regarding Claim 6, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the running BO timer and the new BO timer are applied for different PLMN types (Catovic: paragraphs 0040-0041, communicating in multiple network types).

Regarding Claim 7, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the UE stops the running BO timer when the 5GSM message does not comprise a 5GSM congestion re-attempt indicator (Kim: paragraphs 0370 & 0429, UE stops existing backoff timer when receiving a PDN connectivity reject message).  Examiner recites same reasoning to combine as in rejected claim 1.

Regarding Claim 8, Catovic teaches A User Equipment (UE) (Catovic: paragraphs 0080-0081 & Fig. 4, user equipment (UE)), comprising:
a receiver (Catovic: paragraph 0168 & Fig. 14, receive processor) that receives a 5G session management (5GSM) message (Catovic: paragraph 0090 & Fig. 4, data session release command or data session modification rejection message; see also paragraph 0115 & Fig. 6, 5GSM message) in a mobile communication network (Catovic: paragraph 0080 & Fig. 4, wireless communication system), wherein the UE is registered to a public land mobile network (PLMN) (Catovic: paragraph 0117, UE registered to PLMN);
a congestion control circuit (Catovic: paragraph 0168 & Fig. 14, controller /processor) that determines whether a backoff (BO) timer is running (Catovic: paragraphs 0102-0103, check indicating that the back-off timer is running), wherein the running BO timer is applied for all PLMN or applied for the registered PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs), 
wherein the 5GSM message belongs to one of a PDU session release command without a backoff timer, a PDU session release command with a 5G session management (5GSM) cause #39, a PDU session modification command, a PDU session authentication command, and a 5GSM message with a 5GSM congestion control backoff timer value (Catovic: paragraphs 0090-0093, 0105 & Fig. 4, data session release command and/or the data session modification rejection message including cause value and/or back-off timer value);  and
a new BO timer that is started Catovic: paragraph 0094 & Fig. 4, block 456, initializing (new) value to back-off timer value and/or UE may reset a value of the back-off time), in accordance with the 5GSM message where a BO timer is provided by the network (Catovic: paragraph 0138 initialize the value of the back-off timer  based on the back-off timer value provided by release command or rejection message)).
Although Catovic teaches starting a new BO timer after receiving the data session release command and/or the data session modification rejection message, Catovic fails to explicitly teach stopping the running BO timer in response to the 5GSM message.  However, Kim from an analogous art teaches similarly a UE may stop an existing backoff when receiving a PDN connectivity reject message (Kim: paragraphs 0370 & 0429).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catovic to include stopping a running BO timer as taught by Kim for further management and congestion control when the network rejects a session request.  

Regarding Claim 9, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the 5GSM message comprises a 5GSM congestion re-attempt indicator (Catovic: paragraph 0175 & Table 10, PDU session modification rejection message including Re-attempt indicator).

Regarding Claim 10, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the 5GSM congestion re-attempt indicator indicates that the new BO timer is applied to all PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Regarding Claim 11, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the 5GSM congestion re-attempt indicator indicates that the new BO timer is applied to the registered PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Regarding Claim 12, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the running BO timer and the new BO timer are associated with a Single-Network Slice Selection Assistance Information (S-NSSAI), or associated with the same S-NSSAI and data network name (DNN) combination.

Regarding Claim 13, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the running BO timer and the new BO timer are applied for different PLMN types (Catovic: paragraphs 0040-0041, communicating in multiple network types).

Regarding Claim 14, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the UE stops the running BO timer when the 5GSM message does not comprise a 5GSM congestion re-attempt indicator (Kim: paragraphs 0370 & 0429, UE stops existing backoff timer when receiving a PDN connectivity reject message).  Examiner recites same reasoning to combine as in rejected claim 8.

Regarding Claim 15, Catovic teaches A method (Catovic: paragraph 0080 & Fig. 4, perform communication based on back-off timer), comprising:
receiving a first 5G session management (5GSM) message (Catovic: paragraph 0086, data session establishment acceptance message) by a user equipment (UE) Catovic: paragraphs 0080-0081 & Fig. 4, user equipment (UE)) in a mobile communication network (Catovic: paragraph 0080 & Fig. 4, wireless communication system), wherein the UE is registered to a first public land mobile network (PLMN) (Catovic: paragraph 0117, UE registered to PLMN);
starting a first BO timer based on a first BO timer value carried in the first 5GSM message (Catovic: paragraph 0093, indicate a back-off timer value to the UE), wherein the first BO timer is applied for a first PLMN type (Catovic: paragraph 0117, first value may indicate that the back-off timer value is applicable to a public land mobile network (PLMN) registered to the UE);
receiving a second 5GSM message by the UE (Catovic: paragraphs 0090-0093, 0105 & Fig. 4, data session release command and/or the data session modification rejection message including cause value and/or back-off timer value); and
starting a new BO timer based on a second BO timer value carried in the second 5GSM message (Catovic: paragraph 0094 & Fig. 4, block 456, initializing (new) value to back-off timer value and/or UE may reset a value of the back-off time), wherein the new BO timer is applied to a second PLMN type, and wherein the first PLMN type and the second PLMN type are different (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs; see also paragraphs 0040-0041, multiple network types).
Although Catovic teaches starting a new BO timer after receiving the data session release command and/or the data session modification rejection message, Catovic fails to explicitly teach stopping the first BO timer in response to the second 5GSM message.  However, Kim from an analogous art teaches similarly a UE may stop an existing backoff when receiving a PDN connectivity reject message (Kim: paragraphs 0370 & 0429).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catovic to include stopping a running BO timer as taught by Kim for further management and congestion control when the network rejects a session request.  

Regarding Claim 16, Catovic-Kim teaches the respective claim(s) as presented above and further teaches wherein the second 5GSM message belongs to one of a PDU session release command, a PDU session modification reject, and a PDU session establishment reject (Catovic: paragraphs 0090-0093, 0105 & Fig. 4, data session release command and/or the data session modification rejection message including cause value and/or back-off timer value).

Regarding Claim 17, Catovic-Kim teaches the respective claim(s) as presented above and further teaches wherein the second 5GSM messages carries a 5GSM congestion re-attempt indicator that indicates the second PLMN type (Catovic: paragraph 0175 & Table 10, PDU session modification rejection message including Re-attempt indicator).

Regarding Claim 18, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the second 5GSM message does not comprise a 5GSM congestion re-attempt indicator (Catovic: paragraphs 0090-0093, 0105 & Fig. 4, data session release command and/or the data session modification rejection message including cause value and/or back-off timer value).

Regarding Claim 19, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the first PLMN type is ALL-PLMN and the second PLMN type is Registered-PLMN, or the first PLMN type is Registered-PLMN and the second PLMN type is ALL-PLMN (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Regarding Claim 20, Catovic-Kim teaches the respective claim(s) as presented above and further teaches the UE is registered to a second PLMN when the UE receives the second 5GSM message (Catovic: paragraph 0117, back-off timer value applicable to PLMN registered to the UE or applicable to multiple PLMNs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Liu (US 2022/0264683 A1) teaches a UE starts a back-off timer provided in a back-off timer value IE (paragraph 0061).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/KHALED M KASSIM/           Primary Examiner, Art Unit 2468